       Case 6:17-cv-00119-AA   Document 109   Filed 08/21/20   Page 1 of 44




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION



AMC, LLC,                                            Case. No.: 6:17-cv-00119-AA
                                                          OPINION & ORDER
             Plaintiff,

NORTHWEST FARM FOOD COOPERATIVE and
NATIONAL FOOD CORPORATION,

            Defendants.
_______________________________________

AIKEN, District Judge:

      Plaintiff AMC, LLC, (“AMC”) filed this action against defendant Northwest

Farm Food Cooperative (“NW Farm”), alleging product liability, negligence, gross

negligence, and contract claims in connection with “spent hen” mink feed that AMC

bought from NW Farm. NW Farm moves for summary judgment (doc. 50) on all

claims. For the reasons discussed below, NW Farm’s Motion for Summary Judgment

(doc. 50) is GRANTED with respect to AMC’s breach of implied warranty of

merchantability and breach of implied warranty of fitness claims and DENIED with

respect to all other claims.




Page 1—OPINION AND ORDER
       Case 6:17-cv-00119-AA        Document 109      Filed 08/21/20    Page 2 of 44




                                     BACKGROUND

       AMC is a commercial mink breeder. AMC alleges that almost 11,000 of its

mink died in November 2016 after eating spent hen feed supplied by NW Farm that

was contaminated with botulism toxin. AMC is an Oregon limited liability company

with its principal place of business in Mt. Angel, Oregon.

       NW Farm is an agricultural cooperative that supplies raw animal ingredients

to mink ranchers and other commercial breeders of fur-bearing animals. Its principal

place of business is in Burlington, Washington. In 1999, AMC became a member of

the NW Farm cooperative and signed a “Membership and Supply Agreement” (the

“Agreement”) with NW Farm to purchase mink feed. Under the Agreement, AMC

agreed to purchase a predetermined percentage of its mink feed from NW Farm. The

Agreement at 1 (doc. 69-9).        In return, NW Farm promised to “procure mink

feed . . . at cost” and to “use its best endeavors to procure and distribute all feed . . . at

the best prices and on the best terms obtainable in its judgment.” Id. Because NW

Farm operates as a cooperative, it may not lawfully make any profit for itself.

Instead, NW Farm returns a proportionate share of the net proceeds to each member

at the end of each fiscal year or, in the event of a loss, allocates that loss among the

members on the same basis. Id.

       NW Farm provides mink ranchers several feed options, including two different

chicken products—spent hen and whole chicken parts.                The spent hen product

consists of spent hens—hens that have reached the end of their productive laying life.

The spent hen is made into feed by grinding the whole chicken, including feathers,



Page 2—OPINION AND ORDER
       Case 6:17-cv-00119-AA     Document 109      Filed 08/21/20   Page 3 of 44




heads, feet, and viscera, and then freezing, but not cooking, the product. The chicken

parts product consists of neck, back, and thigh parts. Both products consist of raw

(uncooked) chicken.

      According to NW Farm General Manager Rowe, the spent hen product is priced

lower than the chicken parts product because it poses a greater risk of disease due to

the presence of raw viscera. Rowe Decl. ¶ 8 (doc. 53). To minimize the risk of disease

in its spent hen product, NW Farm requires that its hen suppliers—who euthanize

the hens before providing them to NW Farm—select only alive and healthy hens for

euthanization and later processing. In his deposition, Rowe stated that “it’s [his]

understanding that botulism doesn’t live inside a live chicken.” Rowe Dep. 16:22–23

(doc. 69-8). NW Farm also requires its suppliers to purge the hens—take them off

feed three days before euthanization—to “clean out the intestinal track [to] try to

eliminate” the risk of Clostridium botulinum (the bacteria that produces the toxin

responsible for botulism toxicity) and other bacteria colonizing the food remnants in

the intestinal tracks. Rowe Dep. 16:5–19 (doc. 69-8).

      According to AMC, it is standard practice in the mink industry to feed spent

hen to mink, and it is safe to do so “as long as the spent hen is properly sourced,

euthanized, and handled[.]” Hildebrandt Reply Report 7 (doc. 62-2). AMC has been

feeding spent hen to its mink for approximately 20 years. AMC owner Richard

Arritola prefers the spent hen product to the chicken parts product because “[t]he

mink love it,” they “don’t get near as big” when they eat only chicken parts, and “[t]he




Page 3—OPINION AND ORDER
       Case 6:17-cv-00119-AA     Document 109    Filed 08/21/20   Page 4 of 44




feathers [in the spent hen product] help stabilize the feed [so] we can add more

moisture, which is a big plus for the animal.” Arritola Dep. 147:19–148:9 (doc. 51-1).

       In 2016, NW Farm obtained a new source of spent hen, National Food

Corporation (“NFC”), which operates several egg farms in Washington. Typically,

after euthanizing its spent hen, NFC would transport them to a rendering plant or

landfill. But between January and July 2016, NFC instead provided spent hens to

NW Farm without charge, saving NFC transportation and disposal costs. Rowe Decl.

¶ 12 (doc. 53); Dynes Dep. 25:1–4 (doc. 69-22). On approximately eight different

occasions during that period, NW Farm dispatched a driver to an NFC location to

pick up and process spent hens. Rowe Decl. ¶¶ 9, 12 (doc. 53).

      General Manager Rowe testified that on each occasion, when NW Farm picked

up hens at an NFC site, NW Farm “followed the same [spent-hen-processing]

procedures it had followed over the last 20 years” without incident. Rowe Decl. ¶ 12

(doc. 53); NW Farm Answer ¶ 60 (doc. 17). Those procedures were as follows. NW

Farm would dispatch to one of NFC’s sites a driver with a mobile processor (a meat

grinder), a truck, and a trailer filled with ice. According to Rowe, it was NFC’s

responsibility to select, euthanize, and load the hens onto a conveyer belt set up and

maintained by NFC. Rowe Dep. 26:2–18 (doc. 69-8). The conveyer belt would then

transport the euthanized hens onto a platform where the NW Farm driver raked or

forked the chickens into NW Farm’s processor. The driver who operated the processor

was charged to ensure that the machine did not malfunction, and that “the chickens

fit[]” into the processor, but the driver was not charged to inspect each chicken that



Page 4—OPINION AND ORDER
            Case 6:17-cv-00119-AA       Document 109        Filed 08/21/20      Page 5 of 44




was going into the processor. Rowe Dep. 26:24–25 (doc. 69-8); Abhold Dep. 40:6–17

(doc. 69-23). After grinding the chickens into meat, the spent hen product would be

deposited into the trailer and the driver would immediately return the load to NW

Farm’s plant. At the plant, NW Farm would re-grind the product, freeze it into 50-

pound blocks, and store it in a freezer kept at minus 10° Fahrenheit until it was

delivered to Co-op members. Rowe Decl. ¶ 10 (doc. 53).

        In July 2016, AMC received a shipment of mink feed from NW Farm that NW

Farm had produced from NFC’s spent hens. Compl. ¶ 12 (doc. 1); Rowe Decl. ¶¶ 16,

17 (doc. 53). The day after being fed the spent hen product, AMC’s mink began to get

sick and die. Approximately 11,000 of AMC’s mink died over the course of a week,

which AMC alleges “crippled its operation, and ultimately brought an end to a long-

standing family business.” Pl’s Resp. Def’s Mot. Summ. J. 13 (doc. 67); Arritola Decl.

¶¶ 18–22 (doc. 68).

        AMC alleges that the mink died from the botulism neurotoxin contained in the

spent hen feed. Laboratory testing of serum from four of the affected mink and

samples of the spent hen feed delivered by NW Farm in July 2016 showed the

presence of botulism neurotoxin Type C in the mink and in the feed that NW Farm

obtained from spent hen supplier NFC. USDA Laboratory Report, August 15, 2016

(doc. 69-17); see also Hildebrandt Expert Report 6–8 (doc. 70-1).1 Dr. Hildebrandt,


        1 NW Farm moves to strike Dr. Hildebrandt’s two reports as inadmissible hearsay because
they are not authenticated. Def.’s Reply in support of Mot. Summ. J. 12 (doc. 80). This Court construes
NW Farm’s Motion to Strike as an objection under Rule 56(c)(2). See Fed. Rule Civ. Pro. 56(c)(2) (“A
party may object that the material cited to support or dispute a fact cannot be presented in a form that
would be admissible in evidence.”).       Rule 56 was amended in 2010 to allow a proponent of
unauthenticated evidence to either cure an evidentiary defect or “propose a method to [do] so at trial.”
Foreword Magazine, Inc. v. OverDrive, Inc., No. 1:10-vc-1144, 2011 WL 5169384, at *2 (W.D. Mich.

Page 5—OPINION AND ORDER
         Case 6:17-cv-00119-AA           Document 109          Filed 08/21/20       Page 6 of 44




AMC’s veterinary expert, opined that AMC’s mink were killed by botulism toxin and

that “the spent hen sold to AMC by Northwest Farm . . . was the source of [that]

botulism toxin[.]” Hildebrandt Expert Report 9 (doc. 70-1). Dr. Hildebrandt also

opined that the most likely cause of the botulism neurotoxin in the spent hen feed

was a dead bird previously infected with the neurotoxin-producing bacteria,

Clostridium botulinum, or similar contaminant in the spent hen feed. Hildebrandt

Expert Report 9 (doc. 70-1). AMC owner Arritola testified that he was instructed by

AMC’s veterinarian that “due to the botulism AMC had to destroy the mink and could

not keep and sell any of their pelts.” Arritola Decl. ¶ 19 (doc. 68).

        On January 24, 2017, AMC filed a complaint alleging tort and contract claims

against NW Farm. Defendant now seeks summary judgment on those claims.

                                    STANDARD OF REVIEW

         Summary judgment is appropriate if the moving party shows that there is no

genuine dispute of material fact and that the movant is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). The materiality of a fact is determined by the

substantive law on the relevant issue, while the authenticity of a dispute is

determined by inquiring whether a reasonable jury could return a verdict for the




Oct. 31, 2011); see also AOP Ventures, Inc. v. Steam Distribution, LLC, No. EDCV 15-1586-VAP (KKx),
2016 WL 10586307, at *4 (C.D. Cal. Dec. 27, 2016) (reconsidering a decision to exclude a party’s
unsworn expert report because under the current construction of Rule 56 that party “should have been
provided with an opportunity to show that the report could be authenticated[]”). In response to NW
Farm’s objection, AMC authenticated Dr. Hildebrandt’s reports by submitting Dr. Hildebrandt’ s
declaration in which he states “under penalty of perjury” that the Exhibits to which NW Farm objected
are “are true and correct copies” of his reports and that he is prepared to testify to his opinions at trial.
Hildebrandt Decl. ¶¶ 2, 3 (doc. 87). Thus Dr. Hildebrandt’s reports are adm issible because they have
been authenticated, and the Court may consider them in deciding NW Farm’s Motion for Summary
Judgment.

Page 6—OPINION AND ORDER
         Case 6:17-cv-00119-AA      Document 109   Filed 08/21/20   Page 7 of 44




nonmoving party in light of the evidence presented. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809

F.2d 626, 631 (9th Cir. 1987). A dispute of material fact is genuine if there is

sufficient evidence for a reasonable jury to return a verdict for the nonmoving party.

See Cortez v. Skol, 776 F.3d 1046, 1050 (9th Cir. 2015) (citing Thomas v. Ponder, 611

F.3d 1144, 1150 (9th Cir. 2010)).

         The moving party has the burden of establishing the absence of such genuine

issues of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the

moving party shows the absence of a genuine issue of material fact, the nonmoving

party must go beyond the pleadings and identify facts which show a genuine issue for

trial. Id. at 324; Fed. R. Civ. P. 56(e). “Summary judgment is inappropriate if

reasonable jurors, drawing all inferences in favor of the nonmoving party, could

return a verdict in the nonmoving party’s favor. Diaz v. Eagle Produce Ltd. P’ship,

521 F.3d 1201, 1207 (9th Cir. 2008).

                                     DISCUSSION

         AMC asserts six claims against NW Farm: (1) gross negligence and negligence;

(2) product liability; (3) breach of contract; (4) breach of implied warranty of

merchantability; (5) breach of implied warranty of fitness for a particular purpose

and; (6) breach of the implied covenant of good faith and fair dealing. NW Farm seeks

summary judgment on all six claims. The Court begins with the product liability

claim.




Page 7—OPINION AND ORDER
       Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 8 of 44




I.     Product Liability Claim

       AMC alleges that NW Farm sold mink feed to AMC that was “not reasonably

safe,” resulting in the loss of AMC’s mink and the value of their pelts totaling more

than $2.8 million. Compl. ¶ 23 (doc.1).      In its Complaint, AMC referenced the

Washington Product Liability Act (“WPLA”) and its allegations appear to reference

the elements of a WPLA claim. Compl. at pp. 4–5 (doc. 1).

       NW Farm asserts that it is entitled to summary judgment on AMC’s product

liability claim because the WPLA’s economic loss rule bars AMC from recovering in

tort for economic losses. Def’s Mot. Summ. J. 23–24 (doc. 50). AMC responds that

Oregon law, not Washington law, applies to its product liability claim and that under

Oregon law, AMC can recover for damage to its mink. Pl.’s Resp. to Def’s Mot. Summ.

J. 18–19 (doc. 67). The Court turns first to the potential conflict of law raised by

AMC.

       A.    Choice of Law

       Federal courts sitting in diversity apply “the forum state’s choice of law rules

to determine the controlling substantive law.” Fields v. Legacy Health Sys., 413 F.3d

943, 950 (9th Cir. 2005) (citing Patton v. Cox, 276 F.3d 493, 495 (9th Cir. 2002)).

Oregon’s Choice of Laws statute governs the choice of law applicable to

noncontractual claims when a conflict between the laws of more than one state is at

issue. ORS 15.405 (2020). Thus, when the parties disagree about whether Oregon or

another state’s law should apply to an issue related to a tort claim, courts must

determine as a threshold issue whether there is a material difference between Oregon



Page 8—OPINION AND ORDER
       Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 9 of 44




law and the law of the other forum. Waller v. Auto-Owners Ins. Co., 174 Or. App. 471,

475 (2001); Machado-Miller v. Mersereau & Shannon, LLP, 180 Or. App. 586, 591

(2002) (“In analyzing a choice-of-law problem, the threshold question is whether the

different states’ laws actually conflict with each other.”) (citing Lilienthal v.

Kaufman, 239 Or. 1, 5 (1964)). If there is no conflict between Oregon law and the law

of the other forum, the Court need not conduct a conflict of law analysis.

      Here, the parties dispute whether Oregon or Washington law should apply to

the issue of whether AMC is barred from recovering in tort for the loss of its mink.

As explained below, because the outcome is the same whether Oregon or Washington

law applies, there is no actual conflict of laws, and the Court need not conduct a

conflict of law analysis.

      B.     The WPLA’s Economic Loss Rule

      Washington product liability claims are governed by the WPLA, which defines

a product liability claim as “any claim . . . brought for harm caused by the

manufacture, production, making, construction, fabrication, design, formula,

preparation, assembly, installation, testing, warnings, instructions, marketing,

packaging, storage or labeling of the relevant product[]” and includes claims

previously based on strict liability in tort, common-law negligence, and contract

causes of action, among other things. RCW 7.72.010(4) (2020). The WPLA also

defines “harm” to include “any damages recognized by the courts of this state”

provided that “the term ‘harm’ does not include direct or consequential economic loss

under Title 62A RCW [Washington’s Uniform Commercial Code].” RCW 7.72.010(6).



Page 9—OPINION AND ORDER
      Case 6:17-cv-00119-AA      Document 109     Filed 08/21/20   Page 10 of 44




Thus, “the WPLA confines recovery to physical harm of persons and property and

leaves economic loss, standing alone, to the Uniform Commercial Code.” Alejandre v.

Bull, 159 Wash. 2d 674, 684 (2007) (quoting Touchet Valley Grain Growers, Inc. v.

Opp & Seibold General Const., Inc., 119 Wash. 2d 334, 351 (1992)) (internal quotation

marks omitted).

      In Eastwood v. Horse Harbor Foundation, Inc., 170 Wash. 2d 380, 387–88

(2010), the Washington Supreme Court determined that the economic loss rule was

confusing. “The term ‘economic loss rule’ has proved to be a misnomer. It gives the

impression that this is a rule of general application and any time there is an economic

loss, there can never be recovery in tort.” Id. The court renamed the doctrine the

independent duty rule and clarified its scope. “An injury is remediable in tort if it

traces back to the breach of a tort duty arising independently of the terms of the

contract.” Id. at 389. The court held that, in general, when a contracted party asserts

a tort remedy, courts must determine, on a case-by-case basis whether a tort duty

arises independent of the terms of the parties’ contract. Id.

      The court then turned to the question of how to determine whether a duty

arises independent of contract in a product liability case. Id. at 395. It explained

that if a product defect results in personal injury or damage to other property (not

the product itself), “the cause [of that harm] can plainly be a breach of the tort duty.”

Id. at 396. On the other hand, if a product defect results in injury only to the product

itself, the court must do a risk of harm analysis to “determine[] whether the harm

can reasonably be traced back to the tort duty.” Id. The court thus distinguished



Page 10—OPINION AND ORDER
      Case 6:17-cv-00119-AA      Document 109      Filed 08/21/20   Page 11 of 44




between an injury to other property that invokes a tort remedy and a “mere defect in

the bargained-for quality[]” of a product that invokes a contract remedy. Id. at 395.

See also Duncan Place Owners Ass’n v. Danze, Inc., 927 F.3d 970, 972–73 (7th Cir.

2019) (applying Washington law and relying on Eastwood to hold that the

independent duty doctrine did not bar condominium owners’ claims against a faucet

manufacturer for water damage to their units resulting from the allegedly defective

faucets because that doctrine “does not bar recovery of damages for injury to other

property caused by the defective product[]”) (emphasis in Duncan Place).

      NW Farm argues that the independent duty doctrine announced in Eastwood

does not apply here because “no [Washington] court has applied the doctrine in the

context of a product liability case.” Def’s Sur-Reply re Supp. Authority 2 (doc. 106).

As NW Farm notes, Eastwood itself was not a product liability case. The Eastwood

plaintiff was a lessor who brought a common law claim of waste against its lessee.

Eastwood, 170 Wash. 2d at 383–84. The Eastwood court concluded that the lessee

had a duty not to commit waste that arose independent of the lease and that the

lessor’s remedies were thus not limited to the lease’s contract remedies. Id. at 383.

To reach this conclusion, the Eastwood court first considered applying a bright line

rule previously used in product liability cases to separate injury into three categories:

(1) economic loss; (2) personal injury; and (3) property injury—the latter two

categories recoverable in tort. Id. at 396. But the court determined that this analysis

was too inexact to apply to real property cases such as the case of the Eastwood lessor.

Id. (“Although these categories can be helpful, they are derived from product liability



Page 11—OPINION AND ORDER
      Case 6:17-cv-00119-AA      Document 109     Filed 08/21/20   Page 12 of 44




cases. They can be confusing when removed from their original context. . . . [I]t can

be unclear where economic loss ends and property damage begins[.]”). Thus, in the

real property context, the court rejected the product liability categories and the

economic loss rule and instead adopted a case by case approach to determine whether

a plaintiff’s harm is caused by a breach of a tort duty arising independent of contract.

      Even though Eastwood was not a product liability case, the Eastwood court

clearly stated how the rule applies in the product liability context. And although,

since Eastwood, Washington courts have decided no product liability cases requiring

the application of the independent duty rule, they have decided other analogous cases

in which they applied the rule. In Nichols v. Peterson NW, Inc., 197 Wash. App. 491,

502–03 (2016), the court relied on Eastwood to determine that the independent duty

rule did not bar plaintiffs from recovering in tort from a roofing contractor for water

and mold damage to their attic that resulted from the contractor’s allegedly faulty

repair. The court explained that “[the plaintiffs] d[id] not seek relief in tort for the

defective construction of the roof itself; rather, they s[ought] such relief because the

[contractor’s] actions ostensibly caused property and personal injuries beyond the

scope of the economic losses associated with the roof itself.” Id. at 504.

      NW Farm presents no caselaw in which a Washington court has departed from

the 2010 Eastwood rule in a product liability case and instead relies on older cases

(1985 to 1998) from other jurisdictions to support its assertion that AMC should be

barred from recovering in tort for the loss of its mink. NW Farm’s caselaw does not

persuade the Court to depart from the Washington Supreme Court’s clear instruction



Page 12—OPINION AND ORDER
      Case 6:17-cv-00119-AA        Document 109    Filed 08/21/20   Page 13 of 44




to permit an action for tort recovery when an allegedly defective product causes harm

to a plaintiff’s other property.

       NW Farm also argues that the independent duty doctrine does not apply here

because the Washington Supreme Court confined the doctrine to real property cases.

NW Farm relies on Elcon Const. Inc. v. E. Wash. Univ., 174 Wn. 2d 157 (2012). But

the Elcon court’s warning was intended to discourage courts from raising the specter

of contract law and remedies in tort actions such as fraud and tortious interference

of contract. Id. at 165 (“We have not applied the independent duty doctrine to bar a

claim for fraud, and we see no basis to utilize it in this case.”). Thus, Elcon stands

for the proposition that courts should not use the independent duty rule to trump tort

remedies when a cause of action is squarely governed by tort law.               See also

Hendrickson v. Tender Care Animal Hosp. Corp., 176 Wash. App. 757, 772 (2013)

(holding that the trial court could not apply the independent duty rule to dismiss a

plaintiff’s negligent misrepresentation claim that did not arise from a real estate or

construction contract).

       The Elcon court relied on Justice Chambers’ Eastwood concurrence to affirm

that the independent duty rule applies in real property cases. Elcon, 174 Wn. 2d at

165. (“[W]e have applied the [independent duty] doctrine to a narrow class of cases,

primarily limiting its application to claims arising out of construction on real property

and real property sales[] ‘based upon policy considerations unique to those

industries.’”) (quoting Eastwood, 170 Wash. 2d at 406–07 (Chambers, J., concurring)).

But the Elcon court omitted Justice Chambers’ full explanation that the doctrine is



Page 13—OPINION AND ORDER
      Case 6:17-cv-00119-AA       Document 109   Filed 08/21/20   Page 14 of 44




applicable to both real property and products liability cases.     See Eastwood, 170

Wash. 2d. at 406–07 (Chambers, J., concurring) (“[T]his court has applied what we

now call the independent duty doctrine only in cases involving product liability and

claims arising out of construction or the sale of real estate. Lower courts should be

cautious in its application, especially outside of those narrow areas.”).     Further,

Justice Chambers provided clear instruction about where to draw the line between

contract and tort remedy for product liability claims.

       [I]n the products liability context, if the product was hazardous and
       caused harm, the defendant breached the duty of care and tort law
       applied. If the product merely disappointed the consumer in light of the
       contractual bargain, the defendant potentially breached a warranty,
       and the law of contracts applied. WPLA did not (and does not) define
       “economic loss.” . . . In that context, we said, “Generally speaking
       economic loss describes the diminution of product value that results
       from a product defect.”

Id. at 414 (Chambers, J., concurring) (quoting Washington Power Co. v. Graybar Elec.

Co., 112 Wash. 2d 847, 856 n.5 (1989) (ellipses omitted) (emphasis added)).

       Thus, the Washington Supreme Court has expressly stated that the

independent duty rule applies to product liability cases and it has instructed courts

how to apply the rule in those cases. When a plaintiff seeks recovery for losses

associated with damage to the product itself, a court must do a risk analysis to

determine whether the defendant breached a tort duty arising independent of

contract. But when a plaintiff seeks recovery for damage to other property, a plaintiff

may recover in tort. Here, plaintiff claims loss to his other property—the mink—and

thus is entitled to recover in tort.



Page 14—OPINION AND ORDER
      Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 15 of 44




      NW Farm next argues that even if the independent duty rule applies, AMC’s

loss is not governed by an independent tort duty; it is governed by the express terms

of the contract, which includes an exculpatory clause. The Agreement at 1 (doc. 69-

9). As the Eastwood court explained, when a defendant’s product causes damages to

plaintiff’s other property, that defendant breaches a tort duty that arises independent

of the contract terms. Here, one of the contract terms is the exculpatory clause. The

tort duty to plaintiff’s other property arises independent of that term. Whether the

Agreement’s exculpatory clause defeat’s AMC’s tort claims is a separate issue that

presupposes the existence of a tort duty in the first place and is discussed below.

      Here, AMC does not seek to recover the loss of its bargain—the amount it spent

to buy or replace the mink feed product. It seeks to recover damage to other property,

its mink. As the Eastwood court explained, in a product liability case, damage to

other property is recoverable in tort because damage to other property is not an

economic loss within the meaning of the WPLA but instead is “plainly a breach of the

tort duty.” Thus, the WPLA’s economic loss exclusion does not bar recovery for AMC’s

product liability claim.

      C.     Oregon’s Purely Economic Loss Rule

      Under Oregon common law, the economic loss rule generally bars recovery in

tort for purely economic losses. Harris v. Suniga, 344 Or. 301, 305 (2008). The

Oregon Supreme Court has defined economic loss as “financial losses such as

indebtedness incurred and return of monies paid, as distinguished from damages for

injury to person or property.” Id. at 310 (citing Onita Pac. Corp. v. Trs. Of Bronson,



Page 15—OPINION AND ORDER
        Case 6:17-cv-00119-AA           Document 109        Filed 08/21/20      Page 16 of 44




315 Or. 149, 159 n.6 (1992) (emphasis in Harris)). Thus, in product liability cases,

the cost to repair or replace an allegedly defective product is a pure economic loss and

recovery in tort for that loss is barred under the economic loss rule. Torch v. Windsor

Surry Company, No. 3:17-cv-00918-AA, 2019 WL 6709379, at *10 (D.Or. Dec. 9,

2019). But damage to a plaintiff’s other property is not a purely economic loss and is

not barred under that rule. Id. Once again, AMC does not seek to recover the cost to

replace the mink feed, the allegedly defective product; it seeks damages for injury to

its other property—the mink. Under Oregon law, such damages are not purely

economic losses and are thus not subject to the economic loss rule.

        D.      AMC is not barred from seeking damages for its mink loss.

        In sum, AMC is not barred from seeking recovery in tort for its mink losses

under either Washington or Oregon law. The WPLA does not bar recovery in this

product liability claim because under Washington’s independent duty rule, damage

to AMC’s other property caused by a defective product is a breach of defendant’s tort

duty that arises independent of contract. Under Oregon law, the mink loss is not a

purely economic loss because it is not a financial loss that was incurred to repair or

replace the mink feed product. Accordingly, neither Washington nor Oregon law bars

AMC from recovering in tort for the loss of its mink.2 Thus, NW Farm is not entitled

to summary judgment on AMC’s product liability claim.


        2 NW Farm responds, in part, that since AMC’s complaint refers to the WPLA, AMC should
not be permitted to raise a product liability claim under Oregon law for the first time in its reply to
NW Farm’s motion for summary judgment. NW Farm contends that AMC effectively amends its
complaint without moving for leave of the Court. Further, NW Farm asserts that because the parties
“have engaged in extensive litigation over the past two years, [it is] entitled to rely on the claims pled
in a complaint.” Def.’s Reply in Support of Mot. Summ. J. 2 (doc. 80). NW Farm cites several district
court decisions and two Ninth Circuit decisions that decline to recognize a party’s new cause of action

Page 16—OPINION AND ORDER
       Case 6:17-cv-00119-AA          Document 109         Filed 08/21/20     Page 17 of 44




II.    Gross Negligence Claim

       AMC alleges that NW Farm was grossly negligent in failing to protect against

contaminants in the spent hen feed because NW Farm failed to use “ordinary, or even

slight, care in selecting, supplying, euthanizing, procuring, storing, and/or delivering

the Feed.” Compl. ¶ 17 (doc.1). NW Farm responds that it is entitled to summary

judgment on the gross negligence claim because AMC fails to provide substantial

evidence that NW Farm failed to exercise slight care in supplying mink feed to AMC.

The parties appear to agree that Washington law governs the gross negligence claim.3

       In Washington, “gross negligence means the failure to exercise slight care.”

Harper v. State, 192 Wash. 2d 328, 342 (2018) (quoting Nist v. Tudor, 67 Wash. 2d

322, 324 (1965) (internal quotation marks omitted).                 “[T]his means not the total

absence of care but care substantially or appreciably less than the quantum of care

inhering in ordinary negligence.” Kelley v. State, 104 Wash. App. 328, 333 (2000)

(quoting Nist, 67 Wash. 2d at 331) (internal quotation marks omitted).                      “Thus, a

person acts with gross negligence when he or she exercises ‘substantially or

appreciably’ less than that degree of care which the reasonably prudent person would




raised in response to a summary judgment motion. Those cases are distinguishable from this one
because AMC does not raise new allegations, plead a new cause of action, or add elements to a partially
pled cause of action—AMC raises a potential conflict of law issue. But, as explained in this opinion,
NW Farm’s motion for summary judgment on AMC’s product liability claim does not raise an actual
conflict of law because there is no difference between the laws of Oregon and Washington as to the
disputed issue.

         3 In their briefs, both parties cite only Washington law as to the gross negligence and

negligence claims. Under Oregon’s Conflict of Laws statute, “an agreement providing that an
issue . . . will be governed by the law of a state other than Oregon is enforceable in Oregon if the
agreement was entered into after the parties had knowledge of the events giving rise to the dispute. ”
ORS 15.455 (2020). Accordingly, the Court will apply Washington law to these claims.

Page 17—OPINION AND ORDER
      Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 18 of 44




exercise in the same or similar circumstances.” Harper, 192 Wash. 2d at 343 (quoting

Nist, 67 Wash. 2d at 331) (emphasis omitted). “There is no issue of gross negligence

without substantial evidence of serious negligence.” Kelley, 104 Wash. App. at 333

(quoting Nist, 67 Wash 2d at 332) (internal quotation marks omitted).         Thus, to

survive summary judgment, a plaintiff alleging gross negligence must provide

substantial evidence of serious negligence. Harper, 192 Wash. 2d at 345–46; see also

DeAsis v. Young Men’s Christian Ass’n of Yakima, No. 31531-2-III, 2014 WL 4376038,

at *6 (Wash. Ct. App. Sept. 4, 2014) (holding that the issue of whether negligence

rises to gross negligence presents a fact question to the jury when the plaintiff

presents substantial evidence of seriously negligent conduct).

      The Washington Supreme Court has instructed that, “in ruling on a motion for

summary judgment, trial courts must specifically identify the relevant failure alleged

by the plaintiff[,]” then determine whether the plaintiff presented substantial

evidence that the defendant failed to exercise slight care, under the circumstances

presented. Harper, 192 Wash. 2d at 344. “In determining whether the plaintiff has

provided substantial evidence, the court must look at all the evidence before it,

evidence that includes both what the defendant failed to do and what the defendant

did.” Id. at 346 (emphasis in original). “If a review of all the evidence suggests that

reasonable minds could differ on whether the defendant may have failed to exercise

slight care, then the court must deny the motion for summary judgment.” Id.

      Here, the parties do not dispute that euthanizing already-dead, sick, or

recently-fed chickens increases the risk of the presence of botulism toxin in the



Page 18—OPINION AND ORDER
      Case 6:17-cv-00119-AA       Document 109     Filed 08/21/20   Page 19 of 44




resulting spent hen feed. To mitigate that risk, NW Farm required that NFC not feed

the chickens for three days before euthanization and that NFC ensure that the

chickens were alive and well up to the moment of euthanization. Even though NW

Farm had been supplying spent hen to its members for over twenty years, NFC was

a new source of that product. General Manger Rowe asserts that he discussed NW

Farm’s three requirements with NFC Production Manager Mike Dynes on several

occasions and that the importance of the requirements “was well understood[.]” Rowe

Dep. 18:2–14 (doc. 69-8).

      AMC contends that NFC was not complying with NW Farm’s three

requirements and that NW Farm knew that NFC was not complying. First, AMC

offers evidence that NFC could not have complied with the requirement to purge the

chickens three days before euthanization because, according to NFC manager Dynes,

NFC was required by industry standard to feed the chickens within 24 hours of

euthanization. Dynes Dep. 190:4–16 (doc. 69-22). Second, AMC offers the testimony

of NW Farm’s driver who transported the mobile grinder to the NFC site and operated

it there. The driver testified that it was his job to rake or fork the euthanized chickens

into the grinder. Abhold Dep. 40:2–5 (doc. 69-23). Although he was not charged to

inspect the chickens, he testified that he would discard a chicken “that was an

improper color or odor,” Abhold Dep. 49:23–50:1 (doc. 62-4), or that “obviously look[ed]

like [it] had been dead a while[.]” Abhold Dep. 40:20–22 (doc. 69-23). He stated that

he would “[s]ometimes maybe . . . get seven birds that obviously look like they had

been dead a while,” Abhold Dep. 40:20–22 (doc. 69-23), and that on “any given day” it



Page 19—OPINION AND ORDER
      Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 20 of 44




“was 50/50 on whether [he] would see” a bird that had been “dead awhile.” Id. at

40:24–41:6. The driver also testified that he might have mentioned those birds

“offhand” to NW Farm plant personnel, including the plant foreman. Abhold Dep.

94:17–95:4 (doc. 62-4).

      In addition, AMC offers the USDA laboratory report linking botulism toxin

Type C in the spent hen lots delivered to AMC to the botulism toxin Type C in the

serum of four of the dead mink. Finally, AMC offers Dr. Hildebrandt’s testimony that

the likely cause of the minks’ death was botulism toxin in the spent hen that NW

Farm acquired from NFC.

      AMC alleges that despite NW Farm’s knowledge that NFC was euthanizing

unfit chickens, NW Farm took no action to remedy the problem and instead continued

to process the chickens into spent hen feed. Specifically, AMC alleges that NW Farm

failed to (1) observe NFC’s process for selecting and euthanizing the hens; (2) verify

the type of training received by the NFC workers who rounded up the chickens and

euthanized them; (3) ask NFC what processes it used to prevent NW Farm from

receiving previously dead chickens; (4) test the spent hens; and (5) assign an

additional employee to inspect the hens before raking them into the processor. Pl.’s

Response to Def.’s Mot. Summ. J. 12, 15 (doc. 67).

      In determining whether AMC presents substantial evidence of serious

negligence, this Court must also examine the measures NW Farm took to protect the

spent hen product from contaminants. Because NW Farm was aware of the risk of

botulism from unfit chicken in spent hen feed, it formulated a standard. NW Farm



Page 20—OPINION AND ORDER
         Case 6:17-cv-00119-AA   Document 109      Filed 08/21/20   Page 21 of 44




stated that it would accept only unfed, alive, and well chickens for processing. But

NW Farm failed to monitor or enforce its own requirements. As a result, NW Farm’s

driver reported seeing abnormal appearing chickens headed into the grinder. Even

though he removed the abnormal appearing chickens he happened to see, he was not

assigned to inspect each chicken and he did not do so. Thus, even though NW Farm

formulated a standard to protect against contamination, AMC presents evidence that

NW Farm failed to take the steps necessary to ensure the successful implementation

of that standard.

         NW Farm took several other precautions to protect the spent hen feed from

contamination: it filled the receiving trailer with ice, it immediately froze the product

upon returning to its plant, it kept the product in cold storage at minus 10° until sold,

and it sanitized its mobile processor when that processor returned from a job.

Although important, these precautions do not mitigate the risk of botulism toxicity

from botulism toxin in spent hen that were contaminated with the toxin before

euthanization and processing.

         The Court concludes that AMC presents substantial evidence to raise a

material issue of fact as to whether NW Farm failed to exercise even slight care to

protect the spent hen product from botulism toxin contamination. Accordingly, the

Court denies NW Farm’s motion for summary judgment on AMC’s gross negligence

claim.




Page 21—OPINION AND ORDER
       Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 22 of 44




III.   Negligence Claim

       In addition to alleging gross negligence, AMC alleges, in the alternative, that

NW Farm failed to use ordinary care in protecting the mink feed from contamination

when procuring or delivering that feed. Compl. ¶ 17 (doc. 1). NW Farm responds

that it is entitled to summary judgment on AMC’s negligence claim because AMC

expressly waived any right to recover for such claim when it signed the Agreement,

which contains an exculpatory clause. Def.’s Mot. Summ. J. 17–18 (doc. 50). The

exculpatory provision is part of a larger paragraph that provides as follows:

       F. ALLOCATION OF RISK: The Association will use reasonable
       endeavors to procure, process and distribute feed and other supplies and
       to maintain a reasonable standard of purity and quality. However; the
       parties hereby agree that all risk of loss, damage or injury from any and
       every act and/or neglect of the Association or other cause shall be borne
       solely by the member. All feed or supplies are purchased AS IS and the
       Association makes NO PRESENTATIONS OR WARRANTIES OR ANY
       NATURE OR KIND WHATSOEVER, EXPRESS OR IMPLIED
       (INCLUDING WITHOUT LIMITATION, OF MERCHANTABILITY OR
       OF FITNESS FOR ANY INTENDED USE OR PURPOSE) as to any feed
       or supplies. The member does hereby forever release, discharge and
       acquit the Association of all liability, damage, loss or claim by reason of
       any defect or impurities in any feed or supplies, any communicable
       disease transmitted by any feed or supplies, and/or any acts or omissions
       of any nature by the Association, its officers, agents, or employees.

The Agreement at 1 (doc. 69-9). As to the negligence claim, because the parties cite

only Washington law in their briefs, they appear to agree that Washington law

governs this claim.

       In Washington, “[t]he general rule is that a party to a contract can limit

liability for damages resulting from negligence.” American Nursery Products, Inc. v.

Indian Wells Orchards, 115 Wn. 2d 217, 230 (1990).            Exculpatory clauses are



Page 22—OPINION AND ORDER
      Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 23 of 44




enforceable unless they are inconspicuous, violate public policy, or involve gross

negligence. Riley v. Iron Gate Self Storage, 198 Wash. App. 692, 701 (2017) (citing

Scott v. Pac. W. Mountain Resort, 119 Wash. 2d 484, 492 (1992)). But, as a threshold

matter, “[e]xculpatory provisions are strictly construed under Washington law and

are enforceable only if their language is sufficiently clear.” Chauvlier v Booth Creek

Ski Holdings, 109 Wash. App. 334, 339–40 (2001). “A court determines the sufficiency

of the language [of an exculpatory provision] as a matter of law.” Id. at 340.

      AMC argues that the clause is ambiguous with respect to negligence because

the ALLOCATION OF RISK paragraph begins with NW Farm’s promise to “use

reasonable endeavors to procure, process and distribute feed and other supplies and

to maintain a reasonable standard of purity and quality.” Pl.’s Response to Def.’s

Mot. Summ. J. 20 (doc. 67). AMC argues that “[b]y agreeing to use ‘reasonable

endeavors’ and maintain a ‘reasonable standard,’ NW Farm was agreeing to bear the

risk of its own negligence.” Id. AMC further argues that because the capitalized text

in the middle of the paragraph, which includes the AS IS notice and the warranty

disclaimers, refers exclusively to contractual liability, the paragraph as a whole

“should be interpreted as saying that NW Farm assumed the risk of its own

negligence but that as along as NW Farm used reasonable efforts, it could not be held

liable under the implied warranties[.]”     Id. at 21.   AMC does not address the

exculpatory language that is located after the warranty disclaimers.

      NW Farm responds that the provision is not ambiguous because it “specifically

contemplates and disclaims any losses resulting from ‘communicable diseases,’ as



Page 23—OPINION AND ORDER
      Case 6:17-cv-00119-AA      Document 109     Filed 08/21/20   Page 24 of 44




well as any impurities and/or defects in the feed or supplies.” Def’s Mot. Summ. J. 20

(doc. 50). The Court agrees. The provision’s plain language includes a “release” “of

all liability” for defects in the feed including “communicable diseases transmitted by

any feed” and “and/or any acts or omissions” of the Association and its employees. A

sophisticated party such as AMC would be expected to distinguish a release of

liability for defects, acts, and omissions from a disclaimer of warranties.

      The Court next examines whether the exculpatory provision is enforceable.

Outside of the gross negligence context, Washington courts will enforce a waiver

provision unless it is inconspicuous or violates public policy. Chauvlier v. Booth Creek

Ski Holdings, 109 Wash. App. 334, 339 (2001). “An exculpatory agreement will not

be upheld if the releasing language is so inconspicuous that reasonable persons could

reach different conclusions as to whether the document was unwittingly signed.” Id.

at 341 (internal quotation marks omitted). “Factors in deciding whether a waiver

and release provision is conspicuous include: whether the waiver is set apart or

hidden within other provisions, whether the heading is clear, whether the waiver is

set off in capital letters or in bold type, whether there is a signature line below the

waiver provision, what the language says above the signature line, and whether it is

clear that the signature is related to the waiver.” Johnson, 176 Wash. App. at 461.

In light of these factors, to prevail on its motion for summary judgment, NW Farm

must show that the exculpatory provision is so conspicuous that no reasonable juror

could conclude that AMC owner Arritola unwittingly signed it.




Page 24—OPINION AND ORDER
      Case 6:17-cv-00119-AA      Document 109      Filed 08/21/20   Page 25 of 44




      AMC argues that the exculpatory clause is not conspicuous because the waiver

is located in the middle of a paragraph that begins with NW Farm’s assurance that

it will use “reasonable endeavors” and maintain a “reasonable standard” or purity in

its feed; the paragraph is headed ALLOCATION OF RISK with no mention of waiver

or release; the release language is not set off by capital letters or any other special

markings; and the signature block contains no language relating back to the waiver.

      NW Farm responds that its exculpatory provision is conspicuous because it is

similar to the liability release in Chauvlier. In that case, a liability release on a ski

pass application was determined to be conspicuous because it was clearly titled in all

capital letters “LIABILITY RELEASE & PROMISE NOT TO SUE. PLEASE READ

CAREFULLY!”;       the   words    “RELEASE”       and    “HOLD      HARMLESS        AND

INDEMNIFY” were set off in capital letters throughout the application; and language

just above the signature line read “Please Read and Sign: I have read, understood,

and accepted the conditions of the Liability Release printed above.” Chauvlier, 109

Wash. App. at 342. NW Farm argues that the Agreement’s clause is similarly

conspicuous because it is not hidden; the ALLOCATION OF RISK heading is set off

in capital letters; and there is language at the signature line urging the signer to read

the Agreement before signing.

      NW Farm’s reliance on Chauvlier is misplaced. In contrast to the Chauvlier

heading “LIABILITY RELEASE & PROMISE NOT TO SUE,” the Agreement’s

heading “ALLOCATION OF RISK” does not alert the signing party that it is giving

up its legal rights. Further, the signing block in Chauvlier contains the language



Page 25—OPINION AND ORDER
       Case 6:17-cv-00119-AA      Document 109     Filed 08/21/20   Page 26 of 44




“Liability Release.” It thus specifically relates back to the waiver. In contrast, the

Agreement’s signing block, located on the second page of the two-page Agreement,

states “READ, CONSIDERED AND SIGNED” and “DO NOT SIGN WITHOUT

READING” but does not mention the exculpatory clause located on the first page of

the Agreement. Nor does the Agreement contain a signature line below the waiver

provision itself.

       In McCorkle v. Hall, 56 Wash. App. 80, 84 (1989), a Washington court held that

a release in a fitness club application entitled “LIABILITY STATEMENT” was not

conspicuous. The release language was buried in a longer paragraph that began with

a statement that a member accepted liability for damages that the member or the

member’s guests caused. Id. at 81. The last sentence of the provision, which was not

bolded or capitalized or otherwise set off, “stated that the member waived any claim

for damages as a result of any act of a Club employee or agent. And nothing in the

document alerted the reader to the shift in the liability discussion[.]” Stokes v. Bally’s

Pacwest, Inc., 113 Wash. App. 442, 447 (2002) (explaining the McCorkle reasoning).

In contrast, the exculpatory clause in Bally’s was conspicuous because it was located

in a paragraph titled “WAIVER AND RELEASE,” and a notice under the signature

line stated, “WAIVER AND RELEASE: This contract contains a WAIVER AND

RELEASE in Paragraph 10 to which you will be bound.” Id. at 448.

       Here,   the exculpatory     provision   is buried in a       paragraph headed

“ALLOCATION OF RISK.” While the heading arguably alerts a party to a bargained-

for risk of diminished product quality, it does not alert a party to a waiver of its torts



Page 26—OPINION AND ORDER
      Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 27 of 44




rights. In the first sentence of the paragraph, NW Farm promises to use “reasonable

endeavors” and to “maintain a reasonable standard.” The next several sentences

contain an AS IS warning and then 27 words in capitalized typeface containing

warranty disclaimer language. Nothing in the paragraph alerts the reader of the

shift from product disclaimers to tort liability waivers. Further, unlike the product

disclaimer language, the tort waiver language is not in capitalized typeface or

otherwise set off, and there is no signature line below it. Finally, the non-specific

“DO NOT SIGN WITHOUT READING” in the signature block does not relate the

signature line to the waiver provision.

      Viewing the evidence in the light most favorable to AMC, the Court concludes

that a reasonable juror could determine that the Agreement’s exculpatory clause was

so inconspicuous that AMC owner Arritola unwittingly signed it. Accordingly, issues

of fact remain concerning whether the clause is enforceable, and the Court need not

reach the question of whether the clause violates public policy. The Court already

concluded that AMC provides substantial evidence that NW Farm failed to exercise

slight care. The same evidence is sufficient to support AMC’s claim of negligence.

Because there is a genuine issue of material fact as to whether the exculpatory clause

is enforceable and whether NW Farm was negligent, NW Farm is precluded from

summary judgment on AMC’s negligence claim.

IV.   Breach of Contract Claim

      AMC alleges that NW Farm breached the terms of the Agreement “by

delivering feed that was unfit.” Compl. ¶ 26 (doc. 1). NW Farm asserts that it is



Page 27—OPINION AND ORDER
       Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 28 of 44




entitled to summary judgment because AMC “fail[s] to identify any provision in the

contract that would give rise to a duty to deliver feed that was fit.” Def.’s Mot. Summ.

J. 26 (doc. 50).

       To prevail on a breach of contract claim under Washington law, a plaintiff must

prove: (1) a valid contract; (2) breach of a duty arising under that contract; and (3)

damages proximately caused by the breach. Nw. Indep. Forest Mfrs. v. Dep’t of Labor

and Indus., 78 Wash. App. 707, 712 (1995). The breach does not need to be material

but only a “failure to perform a contractual duty.” TMT Bear Creek Shopping Ctr.,

Inc. v. Petco Animal Supplies, Inc., 140 Wash. App. 191, 210 (2007). The remedy is

intended “to place the injured party in the same economic position it would have

occupied had the contract been fully performed.” Id. at 211.

       Washington courts “interpret clear and unambiguous [contract] terms as a

question of law[,]” but an ambiguous provision, “one fairly susceptible to two

different, reasonable interpretations” is a question for the factfinder. Wm. Dickson

Co. v. Pierce Cty., 128 Wash App. 488, 493–94 (2005).          Washington follows the

objective manifestation theory of contracts. Hearst Commc’ns, Inc. v Seattle Times

Co., 154 Wash. 2d 493, 503 (2005). Under that approach, “the subjective intent of the

parties is generally irrelevant if the intent can be determined from the actual words

used.” Id. at 503–04. Washington courts “give words in a contract their ordinary,

usual, and popular meaning unless the entirety of the agreement clearly

demonstrates a contrary intent.” Id. at 504.




Page 28—OPINION AND ORDER
       Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 29 of 44




       The parties dispute the threshold issue of whether the Agreement contains an

express contractual provision that imposes a duty on NW Farm to provide fit feed.

AMC responds that the Agreement does contain an express contractual provision

because Paragraph F states that “[NW Farm] would use reasonable endeavors to

procure, process and distribute feed and other supplies and to maintain a reasonable

standard of purity and quality.” Compl. ¶ 11 (doc. 1); The Agreement at 1 (doc. 69-

9). NW Farm responds that in alleging that the feed was not fit, AMC seeks a breach

of warranty remedy, not a breach of contract remedy. Def.’s Mot. Summ. J. 26 (doc.

50).

       NW Farm relies on three cases in which the plaintiffs failed to identify an

express contractual provision imposing a duty on the defendants.         In Minnick v.

Clearwire US, LLC, 683 F. Supp. 2d 1179, 1188 (W.D. Wash. 2010), the district court,

applying Washington law, determined that an internet service provider did not

breach its service contract by providing poor customer service because the service

contract lacked “a contractual provision that would give rise to a duty to handle

customer complaints in any particular fashion.”       In Fidelity and Deposit Co. of

Maryland v. Dally, 148 Wash App. 739, 745–46 (2009), a collection agency did not

breach its contract with a municipality when it made out checks to the city’s

municipal court instead of to “The City” because the contract failed to designate a

check payee and thus did not impose a duty to make out checks to “The City.” And

in Elliot Bay Seafoods v. Port of Seattle, 124 Wn. App. 5, 12 (2004) a commercial lessee

who made extra-contractual promises to build a pier project did not breach its lease



Page 29—OPINION AND ORDER
      Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 30 of 44




when it failed to build that project because the lease contained no “express promises

or covenants” to do so.

      Unlike the cases cited by NW Farm, the Agreement here contains an express

promise made by NW Farm to use “reasonable endeavors to procure, process and

distribute feed . . . and to maintain a reasonable standard of purity and quality.” The

Agreement differs from the Minnick contract, for example, because the internet

service provider there made no express promise to use reasonable efforts to maintain

a reasonable customer service response. “If the [contract’s] language is clear and

unambiguous, the court must enforce the contract as written; it may not modify the

contract or create ambiguity where none exists.” Lehrer v. State, Dept. of Social and

Health Services, 101 Wash. App 509, 515 (2000) (citing McDonald v. State Farm Fire

& Cas. Co., 119 Wash 2d 724, 733 (1992). Thus, the Agreement contains an express

contractual provision a duty on NW Farm.

      However, the nature of the duty that the promise imposes on NW Farm is

ambiguous. A reasonable factfinder could conclude that the provision in Paragraph

F imposes a duty to reasonably try to secure feed of a certain standard. A reasonable

factfinder could also conclude that the provision imposes a duty to actually “maintain”

feed at a certain standard. Further questions arise as to the nature of “reasonable

endeavors” and as to the nature of “reasonable standard of purity and quality.”

Because Paragraph F expressly sets out a contractual duty allegedly breached by NW

Farm and because there is more than one reasonable interpretation as to the nature




Page 30—OPINION AND ORDER
       Case 6:17-cv-00119-AA          Document 109        Filed 08/21/20     Page 31 of 44




of that duty, NW Farm is not entitled to summary judgment on AMC’s breach of

contract claim.

V.     Breach of Warranty Claims

       AMC asserts claims against NW Farm for breach of the implied warranty of

merchantability and breach of the implied warranty of fitness for a particular

purpose. NW Farm contends that it is entitled to summary judgment on these claims

because the Agreement expressly disclaims the implied warranties. The Agreement’s

disclaimers are located in a paragraph that reads as follows:

       F. ALLOCATION OF RISK: The Association will use reasonable
       endeavors to procure, process and distribute feed and other supplies and
       to maintain a reasonable standard of purity and quality. However; the
       parties hereby agree that all risk of loss, damage or injury from any and
       every act and/or neglect of the Association or other cause shall be borne
       solely by the member. All feed or supplies are purchased AS IS and the
       Association makes NO PRESENTATIONS OR WARRANTIES OR ANY
       NATURE OR KIND WHATSOEVER, EXPRESS OR IMPLIED
       (INCLUDING WITHOUT LIMITATION, OF MERCHANTABILITY OR
       OF FITNESS FOR ANY INTENDED USE OR PURPOSE) as to any feed
       or supplies. The member does hereby forever release, discharge and
       acquit the Association of all liability, damage, loss or claim by reason of
       any defect or impurities in any feed or supplies, any communicable
       disease transmitted by any feed or supplies, and/or any acts or omissions
       of any nature by the Association, its officers, agents, or employees.

The Agreement at 1 (doc. 69-9). AMC argues that the disclaimers are not enforceable

because they were not explicitly negotiated. Pl.’s Resp. to NW Farm’s Mot. for Summ.

J. 19 (doc. 67).

       Article 2 of the Uniform Commercial Code (“UCC”)—in Washington, RCW

chapter 62A—applies to transactions in goods. RCW 62A.2–102 (2020).4 The parties


        4 As to the contract claims, the Oregon Choice of Laws statute provides that the contractual

rights and duties of the parties are governed by the law that the parties have chosen. ORS 15.350(1).

Page 31—OPINION AND ORDER
       Case 6:17-cv-00119-AA          Document 109        Filed 08/21/20      Page 32 of 44




agree in their briefing that Article 2 applies to mink feed. The parties further agree

that they are merchants under the UCC and that the transaction at hand is a

commercial, not a consumer, transaction. See RCW 62A.2-104(1), (3).

       The UCC’s implied warranties of goods for sale arise at the time of contracting.

RCW 62A.2-314. Under the implied warranty of merchantability, a seller warrants

that the goods “are fit for the ordinary purposes for which [they] are used[.]” RCW

62A.2-314(2)(c). The implied warranty of fitness for a particular purpose arises when

the seller “has reason to know any particular purpose for which the goods are required

and that the buyer is relying on the seller’s skill or judgment to select or furnish

suitable goods[.]” RCW 62A.2-315.

       The UCC allows a seller to limit or exclude implied warranties: “Unless the

circumstances indicate otherwise, all implied warranties are excluded by expressions

like ‘as is’ . . . or other language which in common understanding calls the buyer’s

attention to the exclusion of warranties and makes plain that there is no implied

warranty[.]” RCW 62A.2-316(3)(a).

       In Washington, warranty disclaimers are not enforceable if they are

unconscionable. Puget Sound Financial, L.L.C. v. Unisearch, Inc., 146 Wash. 2d 428,

438 (2002). Courts determine whether disclaimers are unconscionable as a matter of

law. Id. “Washington courts have adopted a totality of the circumstances approach




In the case of a standard form contract drafted primarily by only one of the parties, the choice of law
must be express and conspicuous. Id. The Agreement expressly provides that it “will be governed by
the laws of the state of Washington.” The Agreement at 2 (doc 69-9). In addition, as to the contract
claims, both parties have cited and applied Washington law in their briefs and thus agree that
Washington law applies to those claims.

Page 32—OPINION AND ORDER
         Case 6:17-cv-00119-AA       Document 109       Filed 08/21/20     Page 33 of 44




for deciding the enforceability of a warranty disclaimer in a commercial setting[]”

based on four non-exclusive factors: (1) the conspicuousness of the disclaimer, (2) the

presence or absence of negotiation about the disclaimer; (3) the custom and usage of

the trade; and (4) any policy developed between the parties through the course of

dealing. All Star Trucking LLC v. Ryder Vehicle Sales, LLC, No. 75352-5-I, 2017 WL

3142421, at *3 (Wash. Ct. App. July, 17, 2017) (citing Puget Sound Fin., 146 Wash.

2d at 439).      Under the UCC, a disclaimer of merchantability must mention

merchantability and, in the case of a writing, it must be conspicuous. RCW 62A.2-

316(2). A disclaimer of fitness “must be by a writing and conspicuous.”                   Id. In

Washington, disclaimers in commercial contracts are presumed conscionable unless

the party challenging it shows otherwise. All Star Trucking LLC, 2017 WL 3142421

at *3.

         AMC urges the Court to apply a different test to determine whether the

disclaimers are enforceable: the two-prong Berg test that requires disclaimers to be

explicitly negotiated and set forth with particularity. Berg v. Stromme, 79 Wash. 2d

184, 196 (1971) (rejecting a waiver of implied warranty in a new car purchase contract

in a consumer transaction because it had not been explicitly negotiated nor set forth

with particularity). AMC argues that the Berg test is appropriate because the four-

factor analysis applies only to limitations of consequential damages in commercial

service contracts, not to disclaimers of warranties in commercial sales transactions. 5


       5 Both Puget Sound Financial and All Star Trucking applied the four-factor analysis to

determine the enforceability of disclaimers in commercial contracts. Puget Sound Financial involved
a commercial service contract. Puget Sound Fin., 146 Wash. 2d at 431. AMC reads Puget Sound
narrowly and argues that the four-factor approach applies only to disclaimers in commercial service

Page 33—OPINION AND ORDER
      Case 6:17-cv-00119-AA       Document 109      Filed 08/21/20   Page 34 of 44




Pl.’s Resp. to NW Farm’s Mot. for Summ. J. 25 (doc. 67). Application of the Berg rule

here would render the disclaimers unenforceable since neither party disputes that

the disclaimers were not explicitly negotiated.

       To support its contention that the Court should apply the Berg rule instead of

the four-factor totality of the circumstances analysis, AMC relies on two cases. In the

first case, Hartwig Farms, Inc. v. Pacific Gamble Robinson Co., 28 Wash. App. 539,

542–43 (1981), a Washington court invalidated a commercial sales disclaimer printed

on an invoice received by a buyer after an oral sale of a seed product. The court

initially cited the Berg rule but then explained that “[a] disclaimer which is made

after a sale is completed cannot be effective because it was not a part of the bargain

between the parties.” Id. at 543.

       Hartwig Farms was later distinguished by Am. Nursery Prod., 115 Wn. 2d at

224, in which the Washington Supreme Court explained that the Berg rule should

not be applied to commercial transactions unless there are “indicia of unfair surprise.”

The court reasoned that “[i]n consumer sales transactions, intervention is warranted

to counteract the inherent inequality of bargaining power and the resultant

inequities.   Parties to a commercial contract, however, generally have equal

bargaining power and an equal ability to seek advice and alternative offers.” Id. The

court determined that the disclaimer in that case, which was located in the original

written contract, did not unfairly surprise the buyer. Id. at 224–25. Accordingly, it




contracts. But AMC fails to address All Star Trucking, which applied the same approach to a
disclaimer in a commercial sales contract. See All Star Trucking, 2017 WL 3142421 at *3.

Page 34—OPINION AND ORDER
      Case 6:17-cv-00119-AA      Document 109    Filed 08/21/20   Page 35 of 44




declined to apply the stricter Berg requirements and instead used a totality of the

circumstances analysis to determine whether the disclaimer was valid. Id. at 224.

      AMC also relies on Western Recreational Vehicles, Inc. v. Swift Adhesives, Inc.,

23 F.3d 1547, 1554 (9th Cir. 1994), in which the Ninth Circuit applied Washington

law to affirm a lower court’s invalidation of a commercial sales disclaimer sent to the

buyer on after-sale invoices. The court chose to follow Hartwig Farms instead of

American Nursery Products because the court determined that the after-sales invoice

disclaimers involved “unfair surprise.” Id. at 1555. Both Hartwig Farms and Western

Recreational Vehicles involved disclaimers that appeared for the first time on after-

sales invoices. It was the potential for unfair surprise that triggered application of

the Berg rule. Those cases are distinguishable from the case at hand. The disclaimers

here, like the disclaimers in American Nursery Products, appear in the original

written contract; they were not sprung as a surprise on an after-sales invoice. The

potential for unfair surprise that triggered application of the Berg rule in Hartwig

Farms and Western Recreational Vehicles is absent here. The Court thus applies the

four-factor totality of the circumstances analysis to determine whether the

disclaimers are enforceable.

      The following factors guide the Court’s analysis: (1) the conspicuousness of the

disclaimers; (2) the presence or absence of negotiation about the disclaimers; (3) the

custom and usage of the trade; and (4) any policy developed between the parties

through the course of dealing.




Page 35—OPINION AND ORDER
      Case 6:17-cv-00119-AA       Document 109     Filed 08/21/20   Page 36 of 44




      A.     Conspicuousness

      Under the UCC, a disclaimer that is not conspicuous is not enforceable. As a

matter of law, courts decide whether language is conspicuous. RCW 62A.1-201(a)(10);

Hartwig Farms, Inc., 28 Wash App. at 546. To be conspicuous a term must be “so

written, displayed, or presented that a reasonable person against which it is to

operate ought to have noticed it.” RCW 62A.1-201(a)(10). “A factor to consider is the

sophistication of the parties.” Sierra Diesel Injection Serv., Inc., v. Burroughs Corp.,

Inc. 890 F.2d 108, 114 (9th Cir. 1989).

      NW Farm argues that the disclaimers are conspicuous because they

specifically mention merchantability and fitness, are set out in capitalized text,

contain a capitalized “AS IS” provision, and are located under the capitalized

“ALLOCATION OF RISK” heading. AMC responds that the disclaimers are not

conspicuous because they “[are] not set apart from the rest of the [Agreement],” the

heading ALLOCATION OF RISK “does not make clear that [the paragraph it heads]

contains a disclaimer of warranties, there is no signature line immediately below the

disclaimer[s], and it is not clear that the signature relates to the disclaimer[s.]” Pl.’s

Resp. to NW Farm’s Mot. for Summ. J. 21 (doc. 67).

      AMC bases its analysis on the six-factor test used by Washington courts to

determine whether a “Waiver and Release” is “so inconspicuous that reasonable

persons could reach different conclusions as to whether the document was

unwittingly signed.”    Johnson v. UBAR, LLC, 150 Wash. App. 533, 538 (2009)

(quoting McCorkle v. Hall, 56 Wash. App. 80, 83 (1989) (internal quotation marks



Page 36—OPINION AND ORDER
      Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 37 of 44




omitted).   While the Court used this test to determine that the Agreement’s

exculpatory clause was not enforceable, the Court declines to use this test to

determine   whether the Agreement’s warranty           disclaimers   are enforceable.

Washington courts use the six-factor test exclusively in the torts’ context. But, when

contractual rights are at issue, Washington courts follow the UCC guideposts.

      Under the UCC, conspicuous terms include “[a] heading in capitals equal to or

greater in size than the surrounding text” and “[l]anguage in the body of a

record . . . in larger type than the surrounding text, or in contrasting type, font, or

color to the surrounding text of the same size[.]” RCW 62A.1-201(10)(A)–(B).

      Accordingly, Washington courts review disclaimers to determine whether they

are “hidden in a maze of fine print.” Puget Sound Fin., 146 Wash. 2d at 442 (quoting

Am. Nursery Prod., 115 Wash. 2d at 222).         Washington courts have found the

following disclaimer characteristics conspicuous: same-size type terms that occupy 2

lines of an 11 line provision titled “Default; Remedies” in a six page contract, Am.

Nursery Prod., 115 Wash. 2d at 225; same-size type terms in blue print in a separate

box with a blue background at the top of a contract, Puget Sound Fin., 146 Wash. 2d

at 442; same-size type terms in paragraph 21, titled “DEFAULT REMEDIES,” and a

separate signature page directing attention to that paragraph, Torgerson v. One

Lincoln Tower, LLC, 166 Wash. 2d 510, 520 (2009); and same-size type terms, bolded

and in all capital letters, specifically mentioning the implied warranties of

merchantability and fitness and located at the top of a separate page containing a

limited warranty, All Star Trucking, 2017 WL 3142421 at *3. In contrast, when a



Page 37—OPINION AND ORDER
      Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20      Page 38 of 44




disclaimer is in the smallest size type of all text on an invoice, it is inconspicuous.

Hartwig Farms, Inc., 28 Wash. App. at 545.

      Here, the disclaimers are located at the bottom of the first page of a two-page

contract in a paragraph titled “ALLOCATION OF RISK.” The provision specifically

mentions the warranties of merchantability and fitness. The disclaimers are set out

in 27 words, in all capital letters, and occupy 2 out of only 10 total lines in that

paragraph. The disclaimer language is preceded by the words “AS IS.” Unlike the

All Star Trucking contract, the disclaimers here are not in bold type and are not

located at the top of a separate page. And unlike the Torgerson contract, AMC did

not sign a separate page directing it to the disclaimers paragraph. But the Agreement

is only a page and half long and contains eight short paragraphs. The disclaimers

are located on the first page in paragraph six, not paragraph 21 as in Torgerson. They

are set off from the surrounding text by the capitalized typeface.

      Based on these facts, the Court concludes that the disclaimers are not buried

in a mass of fine print and that a reasonable sophisticated party in AMC’s position

would have noticed them. The first factor, conspicuousness, thus favors enforcing the

Agreement’s disclaimers of the implied warranties.

      B.     Negotiation of the Disclaimer

      The Court next considers whether the parties negotiated the Agreement’s

disclaimers. The parties agree that they did not discuss or negotiate the Agreement’s

disclaimers although during its seventeen-year relationship with NW Farm, AMC




Page 38—OPINION AND ORDER
      Case 6:17-cv-00119-AA      Document 109      Filed 08/21/20   Page 39 of 44




had ample opportunity to do so. The second factor is thus neutral and neither favors

nor disfavors enforcing the Agreement’s disclaimer of the implied warranties.

      C.     Custom and Usage of the Trade

      Next, the Court considers the third factor—whether it is customary among

mink feed cooperatives to include disclaimers of the implied warranties of

merchantability and fitness in contracts for the sale of feed. The UCC defines a usage

of trade as “any practice or method of dealing having such regularity of observance

in a place, vocation, or trade as to justify an expectation that it will be observed with

respect to the transaction in question.” RCW 62A.1-303(c). Further, “[t]he existence

and scope of such a usage must be proved as facts.” Id.

      NW Farm asserts that it is customary among mink fed cooperatives to include

warranty disclaimers in contracts for the sale of mink feed. NW Farm has been in

the business of supplying feed to fur breeders for over 70 years, and Rowe has worked

for NW Farm for 40 years. Rowe Decl. ¶ 2 (doc. 53). In his declaration, Rowe asserts

that mink breeders “expressly seek ground, whole raw chicken to custom mix their

own mink feed because they believe it offers various benefits to their mink . . . and

because it is the cheapest bulk source of protein for their mink[]” but that raw spent

hen and other raw feeds are inherently “volatile” or susceptible to disease. Rowe

Decl. ¶¶ 7, 13 (doc. 53). Rowe explains that the “inherent risks of disease” from raw

mink feed is one reason for the Agreement’s Allocation of Risk provision. Id. at ¶ 13.

He asserts that “it is common practice for mink feed cooperatives and their members

to allocate risks in ways similar to those found in [the Agreement]” and that he is



Page 39—OPINION AND ORDER
      Case 6:17-cv-00119-AA      Document 109      Filed 08/21/20   Page 40 of 44




aware of a least one other cooperative, the Fur Breeders Agricultural Cooperative in

Utah, that also disclaims implied warranties as to feed. Id. at 15.

      AMC responds that “a single agreement is not evidence of the custom and

usage of trade across the industry.” Pl.’s Resp. Def’s Mot. Summ. J. 27 (doc. 67). But

AMC fails to provide evidence to contradict Rowe’s declaration, which was based on

40 years of experience in the industry, or evidence that the two agreements at issue

here are not typical of the trade. Because AMC fails to contradict this evidence, the

Court accepts it as representative of the trade. See M.A. Mortenson Co., Inc. v.

Timberline Software Corp., 140 Wash. 2d 568, 585 (2000) (“While trade usage is a

question of fact, undisputed evidence of trade usage may be considered on summary

judgment.”) (emphasis in original); Graaf v. Bakker Bros. of Idaho, Inc., 85 Wash.

App. 814, 818 (1997) (“[Seller’s] representation of the trade practice is uncontradicted.

And we therefore accept it as fact.”).     The third factor, trade usage, thus favors

enforcing the Agreement’s disclaimers of the implied warranties.

      D.     Course of Dealing Between the Parties

      The Court considers the fourth factor—whether the parties’ course of dealing

sheds light on the parties’ intent as to the disclaimers. “A course of dealing is a

sequence of conduct concerning previous transactions between the parties to a

particular transaction that is fairly to be regarded as establishing a common basis of

understanding for interpreting their expressions and other conduct.” RCW 62A.1-

303(b).




Page 40—OPINION AND ORDER
      Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 41 of 44




      AMC argues that the course of dealing between the parties is either neutral or

favors not enforcing the disclaimers because the invoices it received from NW Farm

did not reiterate the Agreement’s warranty disclaimers. AMC contrasts its situation

with that of the buyer in Puget Sound Financial, who received 48 invoices from the

seller, all of which contained the seller’s warranty disclaimers. Puget Sound Fin.,

146 Wash. 2d at 436–37. The Puget Sound court held that a course of dealing may

favor enforcing a disclaimer when a party repeatedly sends invoices containing

identical disclaimers. Id. But the Puget Sound Financial buyer, unlike AMC, entered

into an oral, not a written contract, with the Seller. Id. at 434. The invoices in that

case supplied a missing contract term, without which the court could not have found

that the parties achieved “a common basis of understanding[.]” Id. at 436. Here, in

contrast, the disclaimers are not alleged to be missing or ambiguous terms. They are

contained in the Agreement. The absence of the same disclaimers in later invoices

does not alter the parties’ agreement to the original contract terms.

      NW Farm argues that the course of dealing favors enforcing the disclaimers

because AMC “continued to benefit from membership in the Cooperative, including

dividends and access to a steady supply of low cost feed that it would not otherwise

enjoy.” Def.’s Mot. Summ. J. 28 (doc. 50). AMC also received a discount for the higher

risk spent hen product, from which the Court infers that AMC accepted the AS IS

terms of the Agreement. Thus, the Court finds that the course of dealing between

the parties favors enforcing the Agreement’s disclaimers of the implied warranties.




Page 41—OPINION AND ORDER
      Case 6:17-cv-00119-AA     Document 109     Filed 08/21/20   Page 42 of 44




      E.     The Implied Warranty Disclaimers are Enforceable

      Based on the Court’s analysis of the four factors used by Washington courts to

determine whether a disclaimer of implied warranties in a commercial sales

transaction between sophisticated parties is enforceable, the Court finds that three

factors—conspicuousness of the disclaimer in the Agreement, the unrebutted

evidence of trade usage in the mink feed industry, and the course of dealing between

the parties—favor enforcing the disclaimers.         The other factor—absence of

negotiation despite ample opportunity to do so—is neutral. Viewing these factors in

the totality of the circumstances, the Court concludes that the disclaimers of the

implied warranties are enforceable, and that no genuine disputes of material fact

preclude the Court from granting NW Farm’s motion for summary judgment in its

favor on AMC’s breach of the implied warranty claims.

VI.   Breach of the Implied Covenant of Good Faith and Fair Dealing
      Claim

      Under Washington law, “there is in every contract an implied duty of good faith

and fair dealing that obligates the parties to cooperate with each other so that each

may obtain the full benefit of performance.” Rekhter v. State, 180 Wash. 2d 102, 112–

13 (2014) (quoting Badgett v. Sec. State Bank, 116 Wash. 2d 563, 569 (1991)) (brackets

and internal quotation marks omitted); see also RCW 62A.1-304 (“Every contract or

duty within this title imposes an obligation of good faith in its performance and

enforcement.”). The implied duty of good faith cannot “add or contradict express

contract terms and does not impose a free-floating obligation of good faith on the

parties.” Rekhter, 180 Wash. 2d at 113. “It may violate the duty of good faith and


Page 42—OPINION AND ORDER
      Case 6:17-cv-00119-AA      Document 109      Filed 08/21/20   Page 43 of 44




fair dealing to . . . (1) evade the spirit of a bargain; (2) willfully render imperfect

performance; (3) interfere with or fail to cooperate in the other party's performance;

(4) abuse discretion granted under the contract; or (5) perform the contract without

diligence.” Microsoft Corp. v. Motorola, Inc., 963 F. Supp. 2d 1176, 1184 (W.D. Wash.

2013). This list is in not exhaustive. Id. “It is the fact finder’s job . . . to determine

whether a party breached its duty of good faith and fair dealing.” Id.

      AMC asserts that NW Farm breached its duty of good faith and fair dealing by

delivering feed that was unfit. NW Farm argues that it is entitled to summary

judgment because the Agreement contains no express provision for delivering fit feed

and thus no resulting obligation to perform that duty in good faith. However, because

this Court concluded that paragraph F of the Agreement contains NW Farm’s express

promise to use reasonable endeavors to maintain a reasonable standard of feed

quality, a reasonable jury could conclude that NW Farm violated its duty of good faith

and fair dealing when it supplied AMC feed containing botulism toxin Type C.

Accordingly, NW Farm is not entitled to summary judgment on AMC’s breach of the

implied covenant of good faith and fair dealing claim.




Page 43—OPINION AND ORDER
      Case 6:17-cv-00119-AA    Document 109    Filed 08/21/20   Page 44 of 44




                                 CONCLUSION

      For the reasons set forth above, NW Farm’s Motion for Summary Judgment

(doc. 50) is GRANTED with respect to AMC’s breach of implied warranty of

merchantability and breach of implied fitness claims and DENIED with respect to all

other claims.

      IT IS SO ORDERED.

                  21st day of August 2020.
      Dated this _____



                                      /s/Ann Aiken
                            ______________________________
                                       Ann Aiken
                              United States District Judge




Page 44—OPINION AND ORDER
